



COURT OF APPEAL
        FOR BRITISH COLUMBIA




Citation:



Reumayr
                v. Canada (Minister of Justice),









2005 BCCA
            27




Date: 20050114




Docket: CA32101

Between:

Alfred
      Heinz Reumayr

Applicant

And

Canada
      (Minister of Justice)

Respondent











Before:



The Honourable
            Chief Justice Finch





(In Chambers)









A.H. Reumayr



On his own behalf





D.J. Strachan



Counsel for the Respondent





Written
            Submissions Received:



November 1, 2004

December 22, 2004

January 10, 2005







Place and
            Date of Judgment:



Vancouver, British Columbia





January 14, 2005







Reasons for Judgment of the Honourable Chief Justice
        Finch:

[1]

Mr.
      Reumayr seeks a direction pursuant to Section 680(1) of the
Criminal
      Code
, that a division of this Court review the order of Mr. Justice
      Donald pronounced 15 September 2004 refusing him bail pending reconsideration
      of the decision of the Minister of Justice to surrender Mr. Reumayr to
      the United States authorities.

[2]

Mr.
      Reumayrs application for reconsideration of the Ministers decision is
      set for hearing in this Court on Tuesday, 18 January 2005.

[3]

In
      refusing Mr. Reumayrs application for bail, Mr. Justice Donald said:

[16]  Mr. Reumayrs
      position has not improved since he sought bail below. He has now been committed
      to custody awaiting surrender and the appeal from his committal has been
      dismissed. He has been ordered to surrender, the only remaining issue is
      on what charges. In his written submissions he attempts to allay concerns
      about the risk of flight by demonstrating roots in the community but even
      by his own account his financial affairs are in shambles and there is really
      nothing holding him here. No material change in circumstances has been
      shown: see
Lau v. Australia
(2003),189 B.C.A.C. 222, 2003
      BCCA 646,
per
Smith J.A. in chambers. He has a record for false
      credit card offences in New Zealand and fraud in Arizona. He has used a
      false identity in the past and when arrested on the present matter he possessed
      materials on how to change identity. In my judgment Mr. Reumayr continues
      to present a significant risk.

[17]  As for the constitutional
      challenge regarding the onus provisions of s.679(3)(c), the law is against
      Mr. Reumayrs contention that they infringe the
Charter
:
R.
      v. Branco
(1993), 87 C.C.C. (3d) 71 (B.C.C.A.), application for
      leave to appeal dismissed [1994] S.C.C.A. No. 134;
R. v. Farinacci
(1993),
      86 C.C.C. (3d) 32 (Ont. C.A.).



[4]

There
      was ample evidence to support the chamber judges conclusion that Mr. Reumayr
      represents a significant risk of flight.  The law is against Mr. Reumayrs
      constitutional challenge to s.679(3)(c).

[5]

In
      my view there is no reasonable prospect that a division of this Court would
      disagree with the chamber judges decision to refuse bail.

[6]

The
      application under s.680(1) is dismissed.







The Honourable
Chief
      Justice Finch




